Mr. Justice Moore
delivered the opinion of the court.
The defendant, Perry Smith, was convicted of the crime of selling intoxicating liquor in Crook County in violation of the local option law, and he appeals from the judgment rendered against him. It was stipulated herein, and also in the following cases in which the hereinafter named defendants were severally convicted of the same offense, alleged to have been committed in that county, and individually appeals, to wit: State v. Harry Geener, State v. Dave Biggerstaff, State v. Billy McGee, State v. George Gardner, State v. George Atwell, State *293v. George B. Brown, and State v. William Snell and James Green, that the decision rendered in the case of State v. Ramsey, 63 Or. 291 (127 Pac. 691), should govern the determination of each of these causes.
It results, therefore, that the judgments thus rendered against the several defendants should be affirmed, and it is so ordered. Affirmed.